by the respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 3, 2002, 2003 (People v McDaniel, 295 AD2d 371 [2002]), affirming a judgment of the County Court, Dutchess County, rendered May 15, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.